Case 3:19-cr-00113-TJC-JBT Document1 Filed 07/02/19 Page 1 of 10 PageID 1

r ff En
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA 219 py
JACKSONVILLE DIVISION ae AN 9; 05

 

UNITED STATES OF AMERICA

@ Case No. 3:19-cr- \\3-D- 2T8T

Ct. 1: 18 U.S.C. § 1956(h)
KYLE MARCOTTE
INFORMATION
The United States charges:
COUNT ONE

(CONSPIRACY TO COMMIT MONEY LAUNDERING)
At all times material to this Information:
BACKGROUND

1. The defendant, KYLE MARCOTTE, was a resident of the State of
Florida, including Atlantic Beach in the Middle District of Florida.

Be An individual referred to as “Person A” owned and operated a clinical
testing laboratory referred to as “Laboratory A,” which performed bodily fluid
testing.

3. Bodily fluid testing of urine, blood and saliva could be used to detect
recent drug or alcohol use by an individual. In particular, urine drug testing (UDT)
ranged in complexity from screening tests - also known as point of care testing -
which provided instant results, to confirmatory tests, which provided more

comprehensive information about specific substances in the body.
Case 3:19-cr-00113-TJC-JBT Document1 Filed 07/02/19 Page 2 of 10 PagelD 2

A. Insurance companies provided benefits to individuals enrolled for
coverage under individual and employer-sponsored health insurance plans. These
plans typically included coverage for UDTs performed to detect drug and alcohol
use. |

a Chestatee Regional Hospital (Chestatee) was located in a rural
community in Dahlonega, Georgia. Person A, through Person A’s controlling
interest in a limited liability company, acquired Chestatee in or about August 2016
for approximately $15,000,000.

6. Chestatee had contracts with insurance companies under which the
insurance companies agreed to reimburse Chestatee for providing various health care
services, including UDTs, for inpatients and outpatients of the hospital.

7 Beaches Recovery Services, LLC (“Beaches Recovery”), a drug
rehabilitation facility located at 1909 Beach Boulevard, in Jacksonville, Florida, was
a Florida limited liability company organized on or about August 12, 2014.

8. North Florida Labs, LLC (“North Florida Labs”) was a Florida limited
liability company organized on or about August 20, 2015.

9. KTL Labs, LLC (“KTL Labs”) was a Florida limited liability company
organized on or about October 22, 2015.

10. MARCOTTE was an operator of Beaches Recovery, a manager of

North Florida Labs, and the sole owner of KTL Labs.
Case 3:19-cr-00113-TJC-JBT Document1 Filed 07/02/19 Page 3 of 10 PagelD 3

11. MARCOTTE established and exercised control over bank accounts at
JP Morgan Chase for North Florida Labs and KTL Labs.
THE AGREEMENT
12. From in or about early September 2016, through in or about August
2018, in the Middle District of Florida, and elsewhere, the defendant,
KYLE MARCOTTE,
did knowingly combine, conspire, confederate and agree with others, known and
unknown to the United States Attorney, to conduct and attempt to conduct a
financial transaction affecting interstate commerce, which transaction involved the
proceeds of specified unlawful activity, that is, health care fraud in violation of Title
18, United States Code, Sections 1347 and 2, and wire fraud in violation of Title 18,
United States Code, Sections 1343 and 2, with the intent to promote the carrying on
of such specified unlawful activity and, that while conducting and attempting to
conduct such financial transaction, knew that the property involved in the financial
transaction represented the proceeds of some form of unlawful activity, in violation
of Title 18, United States Code, Section 1956(a)(1)(A)(i).
MANNER AND MEANS
13. The manner and means by which the defendant and his coconspirators
sought to accomplish the objects of the conspiracy included, among others, the

following:
Case 3:19-cr-00113-TJC-JBT Document1 Filed 07/02/19 Page 4 of 10 PagelD 4

a. It was part of the conspiracy that MARCOTTE and Person A
would and did agree that MARCOTTE would send urine specimens from patients at
Beaches Recovery to Laboratory A so that Laboratory A would conduct UDTs.

b. It was further part of the conspiracy that MARCOTTE and
Person A would and did agree that Person A would pay MARCOTTE
approximately 40% of the insurance reimbursements that Laboratory A received for
conducting UDTs on urine specimens for Beaches Recovery patients.

c. It was further part of the conspiracy that MARCOTTE and
Person A would and did agree that MARCOTTE would broker agreements between
Person A and substance abuse treatment facilities, sober living homes, and other
sources of urine specimens (collectively, the “treatment facilities”) to have the
treatment facilities’ urine specimens sent to Laboratory A so that Laboratory A
would conduct UDTs.

d. It was further part of the conspiracy that, as part of their
agreement regarding the treatment facilities, MARCOTTE would and did receive
approximately 10% of the insurance reimbursements and the treatment facilities
received approximately 30% of the insurance reimbursements that Laboratory A
received for conducting UDTs on urine specimens provided by the treatment

facilities.
Case 3:19-cr-00113-TJC-JBT Document1 Filed 07/02/19 Page 5 of 10 PagelID 5

e. It was further part of the conspiracy that MARCOTTE and
others would and did open and control bank accounts in the names of various
companies at various federally insured financial institutions in the Middle District of
Florida and elsewhere, including, but not limited to, BB&T Bank and JPMorgan
Chase Bank.

f. It was further part of the conspiracy that Person A would and did
cause the submission, by wire transmission in interstate commerce and other means,
of materially false and fraudulent claims for payment to insurance companies for
UDTs conducted on both urine specimens from patients at Beaches Recovery, and
the treatment facilities which MARCOTTE brokered agreements with Person A.
Such claims were materially false and fraudulent in that they falsely claimed that
Chestatee and other hospitals conducted the UDTs, when, in fact, the UDTs were
conducted primarily at Laboratory A for individuals who were not inpatients or
outpatients of Chestatee or the other hospitals.

z It was further part of the conspiracy that Person A would and did
cause insurance reimbursements received by Chestatee and other hospitals in
connection with these false claims to be deposited into Laboratory A’s bank account
at BB&T Bank and to other bank accounts controlled by Person A, in order to

promote and carry on the fraudulent scheme.
Case 3:19-cr-00113-TJC-JBT Document1 Filed 07/02/19 Page 6 of 10 PagelD 6

h. It was further part of the conspiracy that Person A would and did
transfer these fraudulently obtained funds from Laboratory A’s bank accounts to
North Florida Labs and KTL Labs’ bank accounts in the Jacksonville, Florida area
at JP Morgan Chase, in order to promote and carry on the fraudulent scheme.

i. It was further part of the conspiracy that MARCOTTE would
and did establish an account at Automatic Data Processing (“ADP”) to handle the
transfer of certain insurance reimbursements received from Person A to treatment
facilities to which MARCOTTE had brokered agreements with Person A, in order to
promote and carry on the fraudulent scheme.

j. It was further part of the conspiracy that MARCOTTE would
and did cause certain insurance reimbursements that were received from Person A
and deposited into KTL Labs’ bank accounts to be transferred from said accounts,
through ADP, to various individuals and companies who controlled the treatment
facilities, in order to promote and carry on the fraudulent scheme.

k. It was further part of the conspiracy that MARCOTTE would
and did cause certain insurance reimbursements that were received from Person A
and deposited into KTL Labs’ bank accounts to be transferred from said accounts to
MARCOTTE’s personal bank accounts at JP Morgan Chase, in order to promote

and carry on the fraudulent scheme.
Case 3:19-cr-00113-TJC-JBT Document1 Filed 07/02/19 Page 7 of 10 PagelD 7

I. It was further part of the conspiracy that conspirators would and
did misrepresent, hide, and conceal, and cause to be misrepresented, hidden, and
concealed, the purpose of the conspiracy and the acts committed in furtherance
thereof.

All in violation of Title 18, United States Code, Section 1956(h).

FORFEITURE

1. The allegations contained in Count One of this Information are
incorporated by reference for the purpose of alleging forfeitures pursuant to Title 18,
United States Code, Section 982(a)(1).

2. Upon conviction of a violation of Title 18, United States Code, Section
1956(h), the defendant shall forfeit to the United States of America, pursuant to Title
18, United States Code, Section 982(a)(1), any property, real or personal, involved in
such offense, or any property traceable to such property.

3. The property to be forfeited includes, but is not limited to, the

following:
a. the sum of at least $10,220,281.42 which represents the amount
of proceeds obtained as a result of the violations charged in
Count One.
4. If any of the property described above, as a result of any act or omission
of the defendant:
Case 3:19-cr-00113-TJC-JBT Document1 Filed 07/02/19 Page 8 of 10 PagelD 8

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;
has been placed beyond the jurisdiction of the court;

has been substantially diminished in value; or

has been commingled with other property which cannot be
divided without difficulty,

the United States of America shall be entitled to forfeiture of substitute property

pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title 18,

United States Code, Section 982(b)(1), including, but not limited to, the following:

a.

Real property including all improvements thereon and
appurtenances thereto, located at 315 12™ Street, Atlantic
Beach, FL 32233, more particularly described as:

A Portion of Lot 25, Block 1, as shown on map of Selva
Marina Unit No. 1, as recorded in Plat Book 23, Page 4, of
the current public records of Duval County, Florid and
being ore particularly described as follows:

For a point of beginning, commence at the Southeasterly corner
of said Lot 25, said point being situate in the curved Northerly
right of way line of 12 Street (A 60 foot right of way as now
established), said curved Northerly right of way line being
concave Northwesterly leading Southwesterly and having a
radius of 924.92 feet; from the point of beginning thus described;
thence Southwesterly along and around said curved right of way
line, an arc distance of 75.02 feet; said arc being subtended by a
chord bearing and distance of South 78 degrees 19’ 41” West
75.00 feet; thence North 06 degrees 15’ 23” West, departing said
curved right of way line, a distance of 35.05 feet; thence North 01
degrees 08’ 54” West, a distance of 107.40 feet; to a point situate
on the line dividing said Lot 25 and Lot 26, Block 1 of said Selva
Marina Unit No. 1; thence North 83 degrees 42’ 00” East, along
Case 3:19-cr-00113-TJC-JBT Document1 Filed 07/02/19 Page 9 of 10 PagelD 9

said diving line, a distance of 65.00 feet to a point on the line
dividing said Lot 25 and Lot 24, Block 1 of said Selva Marina
Unit No. 1, said point also being the Northeasterly corner of said
Lot 25; thence South 06 degrees 18’ 00” East, along last said
dividing line, a distance of 135.00 feet to a point situate in said
curved Northerly right of way lie of 12" Street and the Point of
Beginning.

Assessor’s Parcel No: 171910-0015.
Case 3:19-cr-00113-TJC-JBT Document1 Filed 07/02/19 Page 10 of 10 PageID 10

By:

By:

MARIA CHAPA LOPEZ
United States Attorney
Middle District of Florida

Te.

Tysef Dtva

Assistant United States Attorney

La

Frank Talbot
Assistant United States Attorney
Chief, Jacksonville Division

ROBERT ZINK
Acting Chief
Criminal Division, Fraud Section

Leh) Beno

J osep S. Beemsterboet
Deputy Chief
Criminal Division, Fraud Section

Gary A. Winters

James V. Hayes

Trial Attorneys

Criminal Division, Fraud Section

10
